United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5129                                                September Term, 2021
                                                                      1:22-cv-00463-UNA
                                                       Filed On: June 23, 2022
Andrew U.D. Straw,
            Appellant

       v.

Judges Act of 1925, also known as 43 Stat.
936,
             Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rao and Walker, Circuit Judges, and Sentelle, Senior Circuit Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s March 31, 2022 order
dismissing the case and April 26, 2022 order denying reconsideration be affirmed. The
district court properly dismissed appellant’s case as frivolous. See 28 U.S.C.
§ 1915(e)(2)(B)(i); Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A] complaint . . . is
frivolous where it lacks an arguable basis either in law or in fact.”). Moreover, appellant
has not shown any abuse of discretion in the district court’s denial of reconsideration.
See Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk